Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Kyoung Hwan (KR 10158607) in view of Chu (US20180109893).

As to Claim 1, Lee Kyoung Hwan teaches a speaker ( a micro speaker, abstract) comprising: a diaphragm having a vibration face portion vibrated to radiate a sound wave ( diaphragm module 30 includes center diaphragm 31, vibrating plate 32 including inner peripheral edge 37, page 3 [0002] where inner peripheral edge 37 of vibrating ; a voice coil (18) fixed to a back face of the vibration face portion ( inner peripheral edge 37 of the vibrating plate 32 of diaphragm 30); a frame ( frame 11, Figure 2 ) supporting the diaphragm ( 30 including center diaphragm 31, vibrating plate or edge portion 32, page 2 [0002], Figure 2); a magnetic circuit ( magnetic circuit including center magnet 14, top plate 16, magnets 13 and 17 Figure 2) vibrating the diaphragm( [0002] on page 2); and a mass adjustment member( damper plate 21, Figure 1) opposed to a surface of the diaphragm( diaphragm edge 32) and configured to adjust the mass of the vibration face portion, the mass adjustment member including a plate face portion fixed to the surface of the vibration face portion, on page 5, [0002] teaches as shown in Figure 5, the inner peripheral edge of the diaphragm 32,37 is adhered to the lower surface of the damper plate (26) the whole edge can be used to enlarge the width of the dome 39 of the edge of the diaphragm (32) to improve the low frequency characteristics. Thus, the bass response is improved by increasing the dome edges (39) 10 to 40% of the width of the edge of the diaphragm 32, page 5 Figures 1-4, [0002]. Also, the outer surface 26b of the damper plate provides bias to the inner surface 26a of the inner peripher7 37, [0002] on page 5 and regarding the following: a damper extending outwards from the plate face portion, Lee Kyoung Hwan teaches the damper plate 26 is formed as ring shaped having plurality of connecting bridges 27 between the terminal plate 25 and the damper plate 26. See at least page 5 [[0005]. Lee Kyoung Hwan does not explicitly teach “… the damper is extending outwards from the plate face portion.” However, Chu in related field (speaker) teaches on [0039], Figure 3, [0039] Referring to FIG. 2, a cross-section view of a vibration assembly adapted to be used in a speaker according to an embodiment of 
As to Claim 2, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 1, and wherein the mass adjustment member has a greater rigidness than the diaphragm, Lee Kyoung teaches the rigidity of the connecting bridge 29 of the damper 21 is made of metallic material and integrally attaching the center diaphragm 31 to the connecting bridge improves it’s rigidity. See at least page 2 [0010].
As to Claim 3, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 1, and wherein the diaphragm (diaphragm module 30) includes an edge portion (32) that extends in a circumference of the vibration face portion (37), the edge portion (32) being formed convex on the back-face side, Figures 2-5) 
As to Claim 4, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 1, and wherein the wherein the diaphragm (diaphragm module 30) includes an edge portion (32) that extends in a circumference of the vibration face portion (37), the edge portion (32) being formed convex on the back-face side, Figures 2-5) 
As to Claim 13, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 1, and wherein the plate face portion has a surface area greater than the vibration face portion, as shown on Figure 5 of Lee, the area of the damper plate 26 is greater than the vibration portion 37 of diaphragm 30.
As to Claim 14, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 2, and wherein the plate face portion has a surface area greater than the vibration face portion, as shown on Figure 5 of Lee, the area of the damper plate 26 is greater than the vibration portion 37 of diaphragm 30.
As to Claim 15, Lee Kyoung Hwan in view of Chu teaches the limitations of Claim 3, and, wherein the plate face portion has a surface area greater than the vibration face portion, as shown on Figure 5 of Lee, the area of the damper plate 26 is greater than the vibration portion 37 of diaphragm 30.

Allowable Subject Matter
Claim 5-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.